Case 0:20-cv-60416-RS Document 1-38 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 36
       Case 0:20-cv-60416-RS Document 1-38 Entered on FLSD Docket 02/26/2020 Page 2 of 3




Office 365 Advanced Security and
Compliance Solutions Case Study:
Planet Technologies


                                            Finding the right fit with
                                            Office 365 security solutions.
Company Profile:                            As organizations deploy tools that allow employees to create, share, and use data across
                                            a variety of platforms, they’re improving productivity, collaboration, and customer service,
Planet Technologies is a successful         but that effort also increases risk if security is not managed effectively. Security threats
Microsoft partner with significant          to information systems and data increase rapidly, with new attacks and vulnerabilities
experience in cloud and datacenter          affecting more enterprises and public-sector agencies every day.
services, cyber security, and mobile
application development. They have a        Planet Technologies, a Microsoft partner based in the Washington DC metro area, has
diverse practice, including public-sector   built a highly successful IT practice around Microsoft services and solutions. For more than
engagements with many federal, state,       twenty years, they’ve worked with a wide variety of enterprise clients. A large part of their
and local government agencies.              practice focuses on federal, state, and local agencies, ranging from small cities all the way
                                            up to some of the largest federal agencies.
Planet Technologies is a 6-time Federal
Partner of the Year, 6-time State & Local
Government Partner of the Year, and
5-time Windows Partner of the Year.
                                            Adding an advanced security solution
                                            for $2 a seat.
Location:                                   With a long history of public-sector engagements, Planet Technologies understands that
Washington D.C. Metro Area                  government agencies are always security conscious. While most federal agencies have relied
Germantown, Maryland                        upon dedicated security solutions that require expensive subscriptions and costly hardware,
                                            they’re finding that agencies are receptive to Microsoft security solutions as a fully capable,
“If they can get                            less costly alternative.

Advanced Threat                             “These agencies realize they’re spending tens of thousands of dollars a year on security
                                            subscriptions, not to mention the hardware costs,” explained Jeff Fowler, Federal Senior
Protection and other                        Cloud Strategist for Planet Technologies. “If they can get Advanced Treat Protection (ATP)
                                            and other Office 365 security tools that provide the same functionally at a lower price
Office 365 security                         point than what they are paying for their current solutions, they’re going to jump at the
                                            opportunity.”
tools that provide the                      Planet has a long-term contract with a large federal agency and has several staff on-site as
same functionally at a                      an extension of the customer IT team. That high level of interaction drove conversations
                                            between the Planet team and the agency’s IT management. As both sides looked at the
lower price point then                      expenses associated with the agency’s existing threat protection measures, it became clear
                                            that Microsoft offered a more affordable solution to help address their needs.
what they are paying                        As Fowler relates, “IT management at the federal customer wondered, ‘Why are we paying
for their current                           for our current bolt-on security product when we can get similar functionality from Microsoft
                                            built-in for just a couple more bucks per user?’ That made the decision to deploy ATP a no-
solutions, they’re                          brainer.”
going to jump at the                        Advanced Threat Protection (ATP) is one of the specific reasons the agency decided to
                                            switch. “Using ATP, we’ve enabled Safe Links across the entire tenant with about 1,000 users
opportunity.”                               now, and Safe Attachments is currently being trialed,” Fowler said. “With Safe Attachments,
— Jeff Fowler, Federal Senior Cloud         they’re focusing on high-target users and executives who tend to be the target of those
Strategist, Planet Technologies             types of attacks.”




Microsoft Confidential, for internal and partner use only. MICROSOFT MAKES NO WARRANTIES, EXPRESS OR IMPLIED, IN THIS SUMMARY.
       Case 0:20-cv-60416-RS Document 1-38 Entered on FLSD Docket 02/26/2020 Page 3 of 3


“We are very excited      Driving engagements with Office 365 Advanced
about Secure Score.       Security Management.
We use it to show         Planet Technologies sees more opportunities developing as customers learn how Office 365
                          Advanced Security Management gives them greater visibility and control over their Office 365
customers where they environments.
stand today, then         Planet Technologies envisions widespread application for Advanced Security Management in any
                          organization that runs a Security Operations Center (SOC), with full-time security positions often
we show them how          staffed 24/7 to respond to any threats that develop. “Office 365 Advanced Security Management
                          gives a SOC better insight and more control to secure their enterprise. It also helps them protect
we can use different      their end users from themselves, and they are very excited about that,” Fowler said. “This is a big

aspects of Office 365’s opportunity     for large agencies to replace existing tools that cost a ton of money. That’s a huge
                          win for the customer.”
security suite to help    Similarly, Planet Technologies believes they’ll have additional opportunities to deepen their
them improve their        customer relationships as customers learn more about the specific benefits of Office 365 Secure
                          Score, Advanced Threat Protection, Threat Intelligence, Customer Lockbox, and Advance Data
scores and in turn        Governance.

their security position.” As an example, Fowler explains that Planet Technologies uses Secure Score to analyze customers’
                          Office 365 security and the score they have which is based on their regular activities and security
— Jeff Fowler, Federal Senior Cloud           settings. “We are very excited about Secure Score,” Fowler stated. “We use it to show customers
Strategist, Planet Technologies               where they stand today, then we show them how we can use different aspects of Office 365’s
                                              security suite to help them improve their scores and in turn their security position.”


Capitalizing on the new reality that everything revolves around security.
As demand for new approaches to security has increased, Planet Technologies has recognized that there’s an opportunity to build their
business around a security mindset. They now view security as an integrated part of their toolset.
“Historically, we might go into an Office 365 engagement with a customer and help them with their Active Directory (AD) migration, making
sure they’re ready for AD replication and Azure AD. That’s a security engagement, but we didn’t always highlight the security aspect of it for
our customers,” Fowler said. “We’re going to highlight that a lot more going forward.”
“Tools such as Threat Intelligence and Advanced Threat Protection are new tools in our toolbox, and any one of them can create a scenario
where we can upsell Office 365 E5 and other Microsoft solutions to customers. That gives us more new customers and opportunities for
additional customer engagements that lead to more profit for our business,” Fowler explained.


A security deep-dive offers business development opportunities.
To leverage high levels of concern about security, Planet Technologies has recently launched a new Microsoft Cyber Security Workshop that
provides an opportunity to show organizations how Office 365, Enterprise Mobility + Security, and Windows 10 can protect their data and
end users.
Fowler explained that the Workshop provides customers with a one-on-one, five-day deep dive into security. “We go through scenarios
and interviews to explore their security posture,” Fowler said. “The goal is to uncover the biggest threats and identify the risks the agency is
facing today. Then we present a debrief of our findings and recommend Microsoft products that address their needs.”


Helping public-sector agencies get the most from tools they already own.
Many clients don’t have the full picture of the security tools available with Office 365 and other Microsoft products they already own, and
they often think they need to spend more money to solve security challenges. To address this, Planet developed youalreadyownit.com,
a free web service that helps US Public Sector customers align their organizational goals with their Microsoft products. The service helps
establish Planet Technologies as a Microsoft solutions expert and gives them added visibility among potential government customers.


Advice for other Microsoft partners.
Planet Technologies believes that Office 365 security tools aren’t just beneficial for end users; they also give partners an opportunity to
open or expand relationships with customers. As Fowler explains, “Security is one of the biggest problems organizations have today. A
large percentage of organizations are compromised but don’t know it yet because it can take weeks or months to realize you’ve been
compromised. Office 365 tools give you real-time insight about what’s happening in your organization, so you can reduce your exposure to
risk and reduce incident response time in case of a breach. That’s an important advantage.”




Microsoft Confidential, for internal and partner use only. MICROSOFT MAKES NO WARRANTIES, EXPRESS OR IMPLIED, IN THIS SUMMARY.
